Van Brunt, P. J.
There having been no requests to •find or exceptions to findings of fact or conclusions of law, unless manifest injustice has been done, this court will not reverse the judgment appealed from.
The evidence showed that the shares which were the .subject matter of this action, were issued based upon *434an agreement which was never carried out, and which has been abandoned.
That for the shares received by William J. Morton and by Bowditch Morton nothing was ever paid, and there was no consideration therefor except such as the carrying out of the agreement might have given.
It is very probable that if the agreement had been carried out in its entirety, that even then the issue of the shares would have been illegal.
A corporation cannot issues its shares unless for money or property, and the corporation received neither in the case at bar.
These shares being issued entirely without consideration were void unless they became the property of a third party without notice. As far as the Mortons were concerned they could assert no right because of their ownership of these illegal shares.
The objection that the company should have brought the action, does not seem to have been taken at the trial and cannot now be raised.
The judgment appealed from must be affirmed, with costs.
Bartlett and Macomber, JJ., concur.